[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             May 30, 2008
                              No. 07-15049                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                     D. C. Docket No. 07-00083-CR-WS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

HUGO FLORES GONZALES,
a.k.a. Hugo Flores Gonzalez,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Alabama
                       _________________________

                               (May 30, 2008)

Before ANDERSON, HULL and WILSON, Circuit Judges.

PER CURIAM:

     Hugo Flores Gonzales appeals his concurrent 135-month sentences
following his guilty plea to conspiracy to possess with intent to distribute

methamphetamine, in violation of 21 U.S.C. § 846, and possession with intent to

distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1). On appeal,

Gonzales argues that his sentence is procedurally unreasonable because the district

court refused to consider a two-level minor-role reduction, pursuant to U.S.S.G.

§ 3B1.2, when calculating his guideline range.

      We review a district court’s guidelines calculation de novo and its factual

findings for clear error. United States v. Valnor, 451 F.3d 744, 750 (11th Cir.

2006). We review the sentence imposed by the district court for reasonableness.

United States v. Talley, 431 F.3d 784, 785 (11th Cir. 2005) (per curiam).

Unreasonableness may be procedural, such as when the district court does not

follow Booker,1 or substantive in nature. United States v. Hunt, 459 F.3d 1180,

1182 n.3 (11th Cir. 2006). Before determining whether the ultimate sentence was

reasonable, we

      must first ensure that the district court committed no significant
      procedural error, such as failing to calculate (or improperly
      calculating) the Guidelines range, treating the Guidelines as
      mandatory, failing to consider the § 3553(a) factors, selecting a
      sentence based on clearly erroneous facts, or failing to adequately
      explain the chosen sentence–including an explanation for any
      deviation from the Guidelines range.

      1
          United States v. Booker, 543 U.S. 220, 125 S. Ct. 738, 160 L. Ed. 2d. 621
(2005).

                                           2
Gall v. United States, — U.S. —, 128 S. Ct. 586, 597, 169 L. Ed. 2d 445 (2007).

Thus, although the guidelines are now advisory, the district court must still consult

the guidelines. United States v. Crawford, 407 F.3d 1174, 1178 (11th Cir. 2005).

A district court does not properly consult the guidelines when it misapplies them or

miscalculates the guideline range. United States v. Scott, 441 F.3d 1322, 1329

(11th Cir. 2006) (per curiam). Only after the district court correctly calculates the

guidelines range, may it consider imposing a more severe or lenient sentence based

on the factors in 18 U.S.C. § 3553(a). Valnor, 451 F.3d at 750.

      Even if the district court errs in calculating the guideline range, however,

“we are not required to vacate the sentence and remand the case if the court would

have likely sentenced [the defendant] in the same way without the error.” Scott,

441 F.3d at 1329.

      The district court erred in calculating the guidelines before imposing a

sentence based on 18 U.S.C. § 3553(a) when it failed to adequately rule on

Gonzales’s request for a minor-role reduction. This error rendered Gonzales’s

sentence procedurally unreasonable. We cannot conclude that the error was

harmless because the district court did not indicate that it would have reached the

same sentence irrespective of whether Gonzales’s guideline range was reduced by

the minor-role adjustment. Accordingly, we vacate the sentence and remand for



                                           3
the district court to consider the request for a minor-role reduction in the first

instance.

      VACATED AND REMANDED.




                                            4